Exhibit 10.11

 

LHP HOLDING CORP.

2004 RESTRICTED STOCK PLAN


 


ARTICLE I


PURPOSES

 

The purposes of the Plan are to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase shareholder
value by (a) motivating superior performance by Participants by means of
performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by Employees and (c)
enabling the Company and the Subsidiaries to attract and retain the services of
an outstanding management team upon whose judgment, interest and special effort
the successful conduct of its operations is largely dependent.

 

ARTICLE II


DEFINITIONS

 


SECTION 2.1  CERTAIN DEFINITIONS.  WHENEVER USED HEREIN, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH BELOW:


(A)  “ADJUSTMENT EVENT” MEANS ANY DIVIDEND PAYABLE IN CAPITAL STOCK OF THE
COMPANY, AND ANY STOCK SPLIT, SHARE COMBINATION, EXTRAORDINARY CASH DIVIDEND,
RECAPITALIZATION, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF,
COMBINATION, EXCHANGE OF SHARES OR OTHER SIMILAR EVENT, IN EACH CASE, AFFECTING
THE COMMON STOCK.

 


(B)  “AFFILIATE” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN THE
STOCKHOLDERS AGREEMENT.

 


(C)  “ASSUMED TAX RATE” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.2(A).

 


(D)  “AWARD” MEANS AN AWARD OF THE RIGHT TO PURCHASE SHARES OF COMMON STOCK
PURSUANT TO THE PLAN.

 


(E)  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 


(F)  “CALL RIGHTS” MEANS THE FIRST CALL RIGHT, THE SECOND CALL RIGHT, AND THE
POST-EMPLOYMENT CALL RIGHT.

 


(G)  “CAUSE” MEANS, WITH RESPECT TO ANY PARTICIPANT (AS DETERMINED BY THE BOARD
IN ITS SOLE DISCRETION), (I) THE WILLFUL FAILURE BY THE PARTICIPANT TO
SUBSTANTIALLY PERFORM HIS DUTIES AS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY
(OTHER THAN DUE TO PHYSICAL OR MENTAL ILLNESS), (II) THE PARTICIPANT’S ENGAGING
IN WILLFUL OR SERIOUS MISCONDUCT THAT HAS CAUSED OR COULD REASONABLY BE EXPECTED
TO RESULT IN MATERIAL INJURY TO THE COMPANY OR ANY AFFILIATE THEREOF INCLUDING,
BUT NOT


 

--------------------------------------------------------------------------------


 


LIMITED TO, BY WAY OF DAMAGE TO THE REPUTATION OR PUBLIC STANDING OF THE COMPANY
OR ANY AFFILIATE THEREOF, (III) THE PARTICIPANT’S CONVICTION OF, OR ENTERING A
PLEA OF GUILT OR NOLO CONTENDERE TO, A CRIME THAT CONSTITUTES A FELONY OR
INVOLVING MORAL TURPITUDE, OR (IV) THE PARTICIPANT’S MATERIAL VIOLATION OR
BREACH OF ANY WRITTEN COMPANY POLICY OR RULE OR THE MATERIAL BREACH BY THE
PARTICIPANT OF ANY OF HIS OBLIGATIONS UNDER ANY WRITTEN COVENANT OR AGREEMENT
WITH THE COMPANY OR ANY AFFILIATE THEREOF; PROVIDED, THAT WITH RESPECT TO ANY
PARTICIPANT WHO IS PARTY TO AN EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY
SUBSIDIARY, “CAUSE” SHALL HAVE THE MEANING SPECIFIED IN SUCH EMPLOYMENT
AGREEMENT.


 


(H)  “CHANGE OF CONTROL” MEANS, WITH RESPECT TO THE COMPANY, THE FIRST TO OCCUR
AFTER THE EFFECTIVE DATE OF THE PLAN OF ANY OF THE FOLLOWING EVENTS:

 

(I)  THE ACQUISITION BY ANY PERSON, ENTITY OR GROUP (AS DEFINED IN SECTION 13(D)
OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) (OTHER THAN (A) THE COMPANY
AND THE SUBSIDIARIES, (B) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR THE
SUBSIDIARIES, OR (C) THE INVESTORS (AS DEFINED IN THE CONSULTING AGREEMENT,
DATED AS OF MAY 27, 2004, BY AND AMONG THE COMPANY AND THE OTHER PARTIES
THERETO, AS AMENDED FROM TIME TO TIME) OR ANY AFFILIATE OR PARTNER THEREOF)
THROUGH ONE TRANSACTION OR A SERIES OF TRANSACTIONS OF 50% OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE COMPANY;

 

(II)  THE MERGER OR CONSOLIDATION OF THE COMPANY AS A RESULT OF WHICH PERSONS
WHO WERE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION, DO NOT, IMMEDIATELY THEREAFTER, OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE COMBINED VOTING POWER ENTITLED TO VOTE GENERALLY IN THE ELECTION
OF DIRECTORS OF THE MERGED OR CONSOLIDATED COMPANY;

 

(III)  THE LIQUIDATION OR DISSOLUTION OF THE COMPANY (OTHER THAN A DISSOLUTION
OCCURRING UPON A MERGER OR CONSOLIDATION THEREOF); AND

 

(IV)  THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY THROUGH ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS TO ONE OR MORE PERSONS OR ENTITIES THAT ARE NOT, IMMEDIATELY PRIOR
TO SUCH SALE, TRANSFER OR OTHER DISPOSITION, AFFILIATES OF THE INVESTORS.


 


(I)  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(J)  “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD (OR SUCH OTHER
COMMITTEE OF THE BOARD AS THE BOARD SHALL DESIGNATE) OR, IF THERE SHALL NOT BE
ANY SUCH COMMITTEE THEN SERVING, THE BOARD.


 


(K)  “COMMON STOCK” MEANS ONE SHARE OF COMMON STOCK, PAR VALUE $.01 PER SHARE,
OF THE COMPANY.


 

2

--------------------------------------------------------------------------------


 


(L)  “COMPANY” MEANS LHP HOLDING CORP., A DELAWARE CORPORATION, AND ANY
SUCCESSOR THERETO.


 


(M)  “DISABILITY” MEANS A PHYSICAL OR MENTAL DISABILITY OR INFIRMITY THAT
PREVENTS, OR IS REASONABLY EXPECTED TO PREVENT (BASED ON AN INDEPENDENT
PHYSICIAN’S MEDICAL EXAMINATION), THE PERFORMANCE BY A PARTICIPANT OF HIS DUTIES
HEREUNDER FOR A CONTINUOUS PERIOD OF 90 DAYS OR LONGER OR FOR 180 DAYS OR MORE
IN ANY 12-MONTH PERIOD.  THE REASONED AND GOOD FAITH JUDGMENT OF THE BOARD AS TO
DISABILITY SHALL BE FINAL, BINDING AND CONCLUSIVE.  NOTWITHSTANDING THE
FOREGOING DEFINITION, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “DISABILITY” SHALL HAVE
THE MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.


 


(N)  “EMPLOYEE” MEANS ANY OFFICER OR KEY EMPLOYEE OF THE COMPANY OR ANY
SUBSIDIARY.


 


(O)  “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, WITH RESPECT TO THE COMMON
STOCK, THE FAIR MARKET VALUE ON SUCH DATE PER SHARE OF COMMON STOCK AS
DETERMINED BY THE BOARD IN ITS SOLE DISCRETION.  NOTWITHSTANDING THE FOREGOING,
FOLLOWING A PUBLIC OFFERING, FAIR MARKET VALUE WITH RESPECT TO THE COMMON STOCK
THAT IS LISTED FOR TRADING SHALL MEAN THE AVERAGE OF THE HIGH AND LOW TRADING
PRICES FOR A SHARE OF THE COMMON STOCK ON THE PRIMARY NATIONAL EXCHANGE
(INCLUDING NASDAQ) ON WHICH THE COMMON STOCK IS THEN TRADED ON THE TRADING DAY
IMMEDIATELY PRECEDING THE DATE AS OF WHICH SUCH FAIR MARKET VALUE IS
DETERMINED.  THE DETERMINATION OF FAIR MARKET VALUE WILL NOT GIVE EFFECT TO ANY
RESTRICTIONS ON THE SHARES OF THE COMMON STOCK (INCLUDING TRANSFERABILITY
RESTRICTIONS AND CALL RIGHTS) OR THE FACT THAT SUCH SHARES WOULD REPRESENT A
MINORITY INTEREST IN THE COMPANY.


 


(P)  “FIRST CALL RIGHT” SHALL HAVE THE MEANING SPECIFIED IN SECTION 6.6(A).


 


(Q)  “GOOD REASON” MEANS ANY TERMINATION BY A PARTICIPANT OF HIS EMPLOYMENT WITH
THE COMPANY, BY WRITTEN NOTICE TO THE COMPANY SPECIFYING IN REASONABLE DETAIL
THE CIRCUMSTANCES CLAIMED TO PROVIDE THE BASIS FOR SUCH TERMINATION, WITHIN 30
DAYS FOLLOWING THE OCCURRENCE, WITHOUT THE PARTICIPANT’S CONSENT, OF ANY OF THE
FOLLOWING EVENTS AND THE FAILURE OF THE COMPANY TO CORRECT THE CIRCUMSTANCES SET
FORTH IN THE PARTICIPANT’S WRITTEN NOTICE WITHIN 30 DAYS OF RECEIPT OF SUCH
NOTICE: (I) THE ASSIGNMENT TO THE PARTICIPANT OF DUTIES THAT ARE SIGNIFICANTLY
DIFFERENT FROM, AND THAT RESULT IN A SUBSTANTIAL DIMINUTION OF, THE DUTIES THAT
HE HAS AS AN EMPLOYEE; PROVIDED, THAT A CORPORATE REORGANIZATION BY THE COMPANY
AND/OR ITS AFFILIATES PURSUANT TO WHICH THE COMPANY CEASES TO EXIST OR THE
PARTICIPANT’S TITLE IS CHANGED SHALL NOT CONSTITUTE GOOD REASON HEREUNDER SO
LONG AS THERE IS NO SUBSTANTIAL DIMINUTION AND SIGNIFICANT DIFFERENCE IN THE
NATURE OF EXECUTIVE’S DUTIES, AND (II) A REDUCTION IN THE RATE OF THE
PARTICIPANT’S BASE SALARY (OTHER THAN A PROPORTIONATE ADJUSTMENT APPLICABLE
GENERALLY TO SIMILARLY SITUATED COMPANY EXECUTIVES).  NOTWITHSTANDING THE
FOREGOING DEFINITION, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN
EMPLOYMENT AGREEMENT WITH THE


 

3

--------------------------------------------------------------------------------


 


COMPANY OR ANY SUBSIDIARY, “GOOD REASON” SHALL HAVE THE MEANING SPECIFIED IN
SUCH EMPLOYMENT AGREEMENT.


 


(R)  “OPTION PLAN VALUE” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.2(B)(II).


 


(S)  “PARTICIPANT” MEANS ANY EMPLOYEE DESIGNATED BY THE BOARD TO RECEIVE AN
AWARD UNDER THE PLAN.


 


(T)  “PAYMENTS” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.3.


 


(U)  “PLAN” MEANS THIS LHP HOLDING CORP. 2004 RESTRICTED STOCK PLAN, AS AMENDED
FROM TIME TO TIME.


 


(V)  “POST-EMPLOYMENT CALL RIGHT” SHALL HAVE THE MEANING SPECIFIED IN SECTION
6.6(C).


 


(W)  “PUBLIC OFFERING” SHALL HAVE THE SAME MEANING GIVEN TO SUCH TERM IN THE
STOCKHOLDERS AGREEMENT.


 


(X)  “PURCHASE PRICE” SHALL HAVE THE MEANING SPECIFIED IN SECTION 6.1.


 


(Y)  “RETIREMENT” MEANS THE TERMINATION OF A PARTICIPANT’S EMPLOYMENT WITH THE
COMPANY AND ANY SUBSIDIARY ON OR AFTER THE DATE THE PARTICIPANT ATTAINS AGE 65
OR SUCH EARLIER DATE AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION;
PROVIDED, THAT, WITH RESPECT TO ANY PARTICIPANT WHO IS PARTY TO AN EMPLOYMENT
AGREEMENT WITH THE COMPANY OR ANY SUBSIDIARY, “RETIREMENT” SHALL HAVE THE
MEANING SPECIFIED IN SUCH EMPLOYMENT AGREEMENT.


 


(Z)  “SECOND CALL RIGHT” SHALL HAVE THE MEANING SPECIFIED IN SECTION 6.6(B).


 


(AA)  “STOCKHOLDERS AGREEMENT” MEANS THE STOCKHOLDERS AGREEMENT, DATED AS OF MAY
27, 2004, BY AND AMONG THE COMPANY, THE OTHER PARTIES THERETO AND EACH OTHER
PERSON WHO BECOMES A PARTY THERETO, AS AMENDED OR SUPERSEDED FROM TIME TO TIME.


 


(BB)  “STOCK PLAN VALUE” SHALL HAVE THE MEANING SPECIFIED IN SECTION 7.2(B)(I).


 


(CC)  “SUBSCRIPTION AGREEMENT” MEANS THE SUBSCRIPTION AGREEMENT, SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT A OR SUCH OTHER FORM AS THE BOARD SHALL
APPROVE, TO BE ENTERED INTO BY THE COMPANY AND THE PARTICIPANT IN CONNECTION
WITH THE PURCHASE BY A PARTICIPANT OF ANY SHARES OF COMMON STOCK PURSUANT TO
ARTICLE VI HEREOF.


 


(DD)   “SUBSIDIARY” MEANS ANY CORPORATION IN WHICH THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, STOCK REPRESENTING 50% OR MORE OF THE COMBINED VOTING


 

4

--------------------------------------------------------------------------------


 


POWER OF ALL CLASSES OF STOCK ENTITLED TO VOTE, AND ANY OTHER BUSINESS
ORGANIZATION, REGARDLESS OF FORM, IN WHICH THE COMPANY POSSESSES, DIRECTLY OR
INDIRECTLY, 50% OR MORE OF THE TOTAL COMBINED EQUITY INTERESTS IN SUCH
ORGANIZATION.


 


SECTION 2.2  GENDER AND NUMBER.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
WORDS IN THE MASCULINE GENDER USED IN THE PLAN SHALL INCLUDE THE FEMININE
GENDER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND THE PLURAL SHALL INCLUDE THE
SINGULAR.

 

ARTICLE III

ELIGIBILITY

 

Participants in the Plan shall be those Employees selected by the Board to
participate in the Plan.  The selection of an Employee as a Participant shall
neither entitle such Employee to, nor disqualify such Employee from,
participation in any other incentive plan of the Company.

ARTICLE IV

ADMINISTRATION

 


SECTION 4.1  POWER TO GRANT AND ESTABLISH TERMS OF AWARDS.  THE BOARD SHALL HAVE
THE DISCRETIONARY AUTHORITY, SUBJECT TO THE TERMS OF THE PLAN, TO DETERMINE THE
EMPLOYEES TO WHOM AWARDS SHALL BE GRANTED AND THE TERMS AND CONDITIONS OF SUCH
AWARDS INCLUDING, BUT NOT LIMITED TO, THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO AN AWARD, THE TIME OR TIMES AT WHICH AWARDS SHALL BE GRANTED, AND THE
TERMS AND CONDITIONS OF THE SUBSCRIPTION AGREEMENTS.


 


SECTION 4.2  ADMINISTRATION.  THE BOARD SHALL BE RESPONSIBLE FOR THE
ADMINISTRATION OF THE PLAN.  THE BOARD SHALL HAVE DISCRETIONARY AUTHORITY TO
PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN, TO
PROVIDE FOR CONDITIONS DEEMED NECESSARY OR ADVISABLE TO PROTECT THE INTERESTS OF
THE COMPANY AND THE SUBSIDIARIES, TO INTERPRET THE PLAN AND TO MAKE ALL OTHER
DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION AND INTERPRETATION
OF THE PLAN AND TO CARRY OUT ITS PROVISIONS AND PURPOSES.  ANY DETERMINATION,
INTERPRETATION OR OTHER ACTION MADE OR TAKEN (INCLUDING ANY FAILURE TO MAKE ANY
DETERMINATION OR INTERPRETATION, OR TAKE ANY OTHER ACTION) BY THE BOARD PURSUANT
TO THE PROVISIONS OF THE PLAN SHALL BE FINAL, BINDING AND CONCLUSIVE FOR ALL
PURPOSES AND UPON ALL PERSONS, AND SHALL BE GIVEN DEFERENCE IN ANY PROCEEDING
WITH RESPECT THERETO.  THE BOARD MAY CONSULT WITH LEGAL COUNSEL, WHO MAY BE
COUNSEL TO THE COMPANY, AND SHALL NOT INCUR ANY LIABILITY FOR ANY ACTION TAKEN
IN GOOD FAITH IN RELIANCE UPON THE ADVICE OF COUNSEL.


 


SECTION 4.3  DELEGATION BY THE BOARD.  ALL OF THE POWERS, DUTIES AND
RESPONSIBILITIES OF THE BOARD SPECIFIED IN THE PLAN MAY, TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW, BE EXERCISED AND PERFORMED BY THE COMMITTEE TO THE
EXTENT AUTHORIZED BY THE BOARD TO EXERCISE AND PERFORM SUCH POWERS, DUTIES AND
RESPONSIBILITIES.

 

5

--------------------------------------------------------------------------------


 

ARTICLE V

STOCK SUBJECT TO PLAN

 


SECTION 5.1  NUMBER.  SUBJECT TO THE PROVISIONS OF SECTION 5.3, THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO AWARDS PLUS THE NUMBER OF SHARES OF COMMON
STOCK SUBJECT TO SUBSCRIPTION AGREEMENTS MAY NOT EXCEED 195,676 SHARES IN THE
AGGREGATE.  NOTWITHSTANDING THE FOREGOING, AT ANY SUCH TIME AS THE OFFER AND
SALE OF SECURITIES PURSUANT TO THIS PLAN IS SUBJECT TO COMPLIANCE WITH SECTION
260.140.45 OF TITLE 10 OF THE CALIFORNIA CODE OF REGULATIONS (AS AMENDED FROM
TIME TO TIME), THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE PLAN
(TOGETHER WITH EQUITY-BASED AWARDS UNDER ANY OTHER INCENTIVE PLAN OF THE
COMPANY) AND THE TOTAL NUMBER OF SHARES AVAILABLE FOR AWARD UNDER ANY STOCK
BONUS OR SIMILAR PLAN OF THE COMPANY SHALL NOT EXCEED THIRTY PERCENT (30%) (OR
SUCH OTHER HIGHER PERCENTAGE LIMITATION AS MAY BE APPROVED BY THE SHAREHOLDERS
OF THE COMPANY PURSUANT TO SECTION 260.140.45) OF THE THEN OUTSTANDING SHARES OF
THE COMPANY AS CALCULATED IN ACCORDANCE WITH THE CONDITIONS AND EXCLUSIONS OF
SECTION 260.140.45.


 


SECTION 5.2  CANCELED, TERMINATED, OR FORFEITED AWARDS.  ANY SHARES OF COMMON
STOCK SUBJECT TO AN AWARD THAT FOR ANY REASON EXPIRES OR IS CANCELED,
TERMINATED, FORFEITED, SUBSTITUTED FOR OR OTHERWISE SETTLED WITHOUT THE ISSUANCE
OF SUCH SHARES OF COMMON STOCK SHALL AGAIN BE AVAILABLE FOR AWARD UNDER THE
PLAN.  ANY SHARES OF COMMON STOCK SUBJECT TO A SUBSCRIPTION AGREEMENT THAT FOR
ANY REASON ARE REPURCHASED BY THE COMPANY SHALL AGAIN BE AVAILABLE FOR AWARD
UNDER THE PLAN.


 


SECTION 5.3  ADJUSTMENTS IN CAPITALIZATION.  IF THE BOARD DETERMINES IN ITS SOLE
DISCRETION THAT, AS A RESULT OF ANY ADJUSTMENT EVENT, AN ADJUSTMENT IS NECESSARY
OR APPROPRIATE TO PRESERVE, OR TO PREVENT ENLARGEMENT OF, THE BENEFITS OR
POTENTIAL BENEFITS MADE AVAILABLE UNDER THE PLAN, THEN THE BOARD SHALL, IN SUCH
MANNER AS THE BOARD SHALL DEEM EQUITABLE, ADJUST ANY OR ALL OF (A) THE NUMBER
AND KIND OF SHARES THAT THEREAFTER MAY BE AWARDED UNDER THE PLAN, (B) THE NUMBER
AND KIND OF SHARES SUBJECT TO OUTSTANDING AWARDS, AND (C) THE NUMBER AND KIND OF
SHARES SUBJECT TO SUBSCRIPTION AGREEMENTS AND THE PURCHASE PRICE (AS DEFINED
BELOW) FOR SHARES SUBJECT TO SUBSCRIPTION AGREEMENTS.  IN ADDITION, THE BOARD
MAY MAKE PROVISIONS FOR A CASH PAYMENT TO ANY AND ALL PARTICIPANTS IN RESPECT OF
THEIR SHARES OF COMMON STOCK SUBJECT TO SUBSCRIPTION AGREEMENTS.  FURTHER, IN
CONNECTION WITH ANY SUCH ADJUSTMENT, THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO ANY AWARD AND THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO ANY
SUBSCRIPTION AGREEMENT SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER.

 

ARTICLE VI

AWARDS; TERMS OF COMMON STOCK

 


SECTION 6.1  GRANT OF AWARDS.  AWARDS MAY BE GRANTED TO PARTICIPANTS AT SUCH
TIME OR TIMES AS THE BOARD SHALL DETERMINE.  AT THE TIME OF GRANT OF AN AWARD,
THE BOARD SHALL DETERMINE THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO SUCH
AWARD, THE PURCHASE PRICE THEREOF (WHICH SHALL NOT BE LESS THAN THE FAIR MARKET
VALUE ON THE DATE OF GRANT OR PURCHASE) (THE “PURCHASE PRICE”) AND THE DURATION
OF THE AWARD.  EACH PURCHASE OF COMMON STOCK PURSUANT TO AN AWARD SHALL BE
CONSUMMATED PURSUANT TO A


 

6

--------------------------------------------------------------------------------


 


SUBSCRIPTION AGREEMENT, WHICH SHALL INCLUDE SUCH TERMS AND CONDITIONS NOT
INCONSISTENT WITH THE PLAN AS THE BOARD SHALL DETERMINE INCLUDING, BUT NOT
LIMITED TO, CUSTOMARY REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO
SECURITIES LAW MATTERS.  THE BOARD MAY ESTABLISH DIFFERENT TERMS AND CONDITIONS
FOR DIFFERENT PARTICIPANTS RECEIVING AWARDS AND FOR THE SAME PARTICIPANT FOR
EACH AWARD SUCH PARTICIPANT MAY RECEIVE, WHETHER OR NOT GRANTED AT DIFFERENT
TIMES.  THE GRANT OF ANY AWARD TO ANY EMPLOYEE SHALL NOT ENTITLE SUCH EMPLOYEE
TO THE GRANT OF ANY OTHER AWARDS.


 


SECTION 6.2  STOCKHOLDERS AGREEMENT.  EACH PARTICIPANT WHO PURCHASES SHARES OF
COMMON STOCK SHALL BE ENTITLED TO THE BENEFITS OF AND BE BOUND BY THE
OBLIGATIONS SET FORTH IN THE STOCKHOLDERS AGREEMENT AND SHALL BE DEEMED TO BE A
MANAGEMENT STOCKHOLDER (AS DEFINED IN THE STOCKHOLDERS AGREEMENT) THEREUNDER,
AND AS A CONDITION TO RECEIPT OF ANY SHARES OF COMMON STOCK, THE PARTICIPANT
SHALL FROM TIME TO TIME, AS REQUESTED BY THE COMPANY, EXECUTE AND DELIVER A
JOINDER TO THE STOCKHOLDERS AGREEMENT EVIDENCING THE FORGOING (AND SUCH HOLDER’S
SPOUSE WILL EXECUTE AND DELIVER ANY SPOUSAL CONSENT REQUESTED FOR COMMUNITY
PROPERTY REASONS OR OTHERWISE).


 


SECTION 6.3  RESTRICTIONS ON TRANSFERABILITY.  EXCEPT AS PROVIDED IN ARTICLE
VII, AS OTHERWISE EXPRESSLY PROVIDED IN ANY SUBSCRIPTION AGREEMENT OR AS
PERMITTED BY THE BOARD, NO COMMON STOCK MAY BE SOLD, TRANSFERRED, PLEDGED,
ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED (OTHER THAN BY WILL OR BY THE
LAWS OF DESCENT AND DISTRIBUTION; PROVIDED, THAT SUCH RECIPIENT SHALL BE BOUND
BY THE TERMS OF THE PLAN, ANY APPLICABLE SUBSCRIPTION AGREEMENT AND THE
STOCKHOLDERS AGREEMENT) UNTIL THE LAPSE OF THE CALL RIGHTS FOR ANY REASON. 
THEREAFTER, SHARES OF COMMON STOCK PURCHASED HEREUNDER MAY ONLY BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS, THE PLAN, THE SUBSCRIPTION
AGREEMENT, THE STOCKHOLDERS AGREEMENT AND ANY OTHER AGREEMENT TO WHICH SUCH
COMMON STOCK IS SUBJECT, OR BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION
(PROVIDED THAT SUCH RECIPIENT SHALL BE BOUND BY THE PROVISIONS OF THE PLAN AND
ANY APPLICABLE SUBSCRIPTION AGREEMENT).


 


SECTION 6.4  RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ANY SUBSCRIPTION AGREEMENT OR IN THE STOCKHOLDERS AGREEMENT, EACH PARTICIPANT
WHO HOLDS SHARES OF COMMON STOCK PURCHASED HEREUNDER MAY EXERCISE ANY VOTING OR
OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO SUCH SHARES;
PROVIDED, THAT A CERTIFICATE OR CERTIFICATES IN RESPECT OF SUCH SHARES HAVE BEEN
ISSUED TO SUCH PARTICIPANT, AND SUCH PARTICIPANT HAS EXECUTED AND DELIVERED A
SUBSCRIPTION AGREEMENT.


 


SECTION 6.5  DIVIDENDS AND DISTRIBUTIONS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY SUBSCRIPTION AGREEMENT OR IN THE STOCKHOLDERS AGREEMENT, EACH
PARTICIPANT SHALL, WITH RESPECT TO THE SHARES OF COMMON STOCK PURCHASED
HEREUNDER BY THE PARTICIPANT THAT REMAIN OUTSTANDING AS OF THE RECORD DATE OF
ANY DIVIDEND OR DISTRIBUTION, BE ENTITLED TO RECEIVE ALL DIVIDENDS AND
DISTRIBUTIONS PAID IN RESPECT OF SUCH SHARES; PROVIDED THAT, IF ANY SUCH
DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF COMMON STOCK OR OTHER PROPERTY,
SUCH SHARES AND SUCH OTHER PROPERTY SHALL BE SUBJECT TO THE SAME CALL RIGHTS AND
OTHER RESTRICTIONS AS APPLY TO THE COMMON STOCK WITH RESPECT TO WHICH THEY WERE
PAID.


 

7

--------------------------------------------------------------------------------


 


SECTION 6.6  RIGHTS UPON AND AFTER TERMINATION OF EMPLOYMENT.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ANY SUBSCRIPTION AGREEMENT, EACH SUBSCRIPTION
AGREEMENT SHALL PROVIDE THAT THE COMPANY SHALL HAVE (SUBJECT TO SUCH ADDITIONAL
TERMS AND CONDITIONS AS SET FORTH IN THE APPLICABLE SUBSCRIPTION AGREEMENT):


 


(A)  THE RIGHT (THE “FIRST CALL RIGHT”) TO REPURCHASE ALL OR A PORTION OF THE
SHARES SUBJECT TO THE FIRST CALL RIGHT UPON THE TERMINATION OF A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AND ANY SUBSIDIARY THAT EMPLOYS THE PARTICIPANT FOR
ANY REASON, AT A PURCHASE PRICE EQUAL TO THE LOWER OF THEIR AGGREGATE PURCHASE
PRICE AND THEIR AGGREGATE FAIR MARKET VALUE.  THE NUMBER OF SHARES OF COMMON
STOCK THAT SHALL BE SUBJECT TO THE FIRST CALL RIGHT AS OF ANY TERMINATION DATE
SHALL BE EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK PURCHASED HEREUNDER BY
THE PARTICIPANT THAT REMAIN OUTSTANDING AS OF THE DATE OF SUCH TERMINATION,
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL EQUAL FOUR MINUS THE
NUMBER OF FULL YEARS FROM THE PURCHASE DATE (OR SUCH OTHER DATE AS THE BOARD
SHALL DETERMINE) TO THE EMPLOYMENT TERMINATION DATE (BUT NOT LESS THAN ZERO),
AND THE DENOMINATOR OF WHICH SHALL EQUAL FOUR, AND


 


(B)  THE RIGHT (THE “SECOND CALL RIGHT”) TO REPURCHASE ALL OR ANY PORTION OF THE
SHARES OF COMMON STOCK SUBJECT TO THE SECOND CALL RIGHT UPON THE TERMINATION OF
A PARTICIPANT’S EMPLOYMENT (I) (A) BY THE COMPANY FOR CAUSE AT ANY TIME, OR (B)
BY THE PARTICIPANT WITHOUT GOOD REASON DURING THE SIX YEAR PERIOD BEGINNING FROM
THE PURCHASE DATE (OR SUCH OTHER DATE AS THE BOARD SHALL DETERMINE) OF SUCH
SHARES, IN EITHER CASE, AT A PURCHASE PRICE EQUAL TO THE LOWER OF THEIR
AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET VALUE, AND (II) FOR ANY
OTHER REASON DURING THE SIX YEAR PERIOD BEGINNING FROM THE PURCHASE DATE (OR
SUCH OTHER DATE AS THE BOARD SHALL DETERMINE) OF SUCH SHARES, THEIR AGGREGATE
FAIR MARKET VALUE; PROVIDED THAT, IF HOLDINGS DOES NOT PURCHASE THE
PARTICIPANT’S SHARES PURSUANT TO THE SECOND CALL RIGHT AND THE PARTICIPANT’S
EMPLOYMENT IS TERMINATED AS A RESULT OF THE PARTICIPANT’S DEATH OR DISABILITY,
THE PARTICIPANT (OR THE PARTICIPANT’S ESTATE) SHALL HAVE THE RIGHT (FOLLOWING
THE EXPIRATION OF HOLDINGS’ RIGHT UNDER THIS SECTION 6.6(B)) TO REQUIRE HOLDINGS
TO BUY ALL OF THE SHARES SUBJECT TO THE SECOND CALL RIGHT.  THE NUMBER OF SHARES
OF COMMON STOCK THAT SHALL BE SUBJECT TO THE SECOND CALL RIGHT AS OF ANY
TERMINATION DATE SHALL BE EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK
PURCHASED HEREUNDER BY THE PARTICIPANT THAT REMAIN OUTSTANDING AND ARE NO LONGER
SUBJECT TO THE FIRST CALL RIGHT, IN EACH CASE, AS OF THE DATE OF SUCH
TERMINATION, AND


 


(C)  THE RIGHT (THE “POST-EMPLOYMENT CALL RIGHT”) TO REPURCHASE ALL OR ANY OR
PORTION OF THE SHARES SUBJECT TO THE POST-EMPLOYMENT CALL RIGHT UPON ANY BREACH
OF ANY POST-TERMINATION NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY, OR
OTHER SIMILAR AGREEMENT OR COVENANT WITH THE COMPANY, AT A PURCHASE PRICE EQUAL
TO THE LOWER OF THEIR AGGREGATE PURCHASE PRICE AND THEIR AGGREGATE FAIR MARKET
VALUE.  THE NUMBER OF SHARES OF COMMON STOCK THAT SHALL BE SUBJECT TO THE
POST-EMPLOYMENT CALL RIGHT AS OF THE DATE OF ANY SUCH BREACH SHALL BE EQUAL TO
THE NUMBER OF SHARES OF COMMON STOCK PURCHASED HEREUNDER BY THE PARTICIPANT THAT
REMAIN OUTSTANDING AS OF THE DATE OF SUCH BREACH.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VII

CHANGE OF CONTROL

 


SECTION 7.1  LAPSE OF RIGHTS.  NOTWITHSTANDING ANYTHING ELSE CONTAINED IN THE
PLAN, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY SUBSCRIPTION AGREEMENT, IN
THE EVENT OF A CHANGE OF CONTROL, THE CALL RIGHTS APPLICABLE TO ANY SHARES OF
COMMON STOCK PURCHASED HEREUNDER SHALL AUTOMATICALLY EXPIRE.  FOR THE AVOIDANCE
OF DOUBT, THE RESTRICTIONS CONTAINED IN THIS PLAN (INCLUDING, BUT NOT LIMITED
TO, THE CALL RIGHTS THAT LAPSE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE)
AND ANY APPLICABLE SUBSCRIPTION AGREEMENT SHALL NOT PRECLUDE SUCH SHARES OF
COMMON STOCK FROM PARTICIPATING IN ANY CHANGE OF CONTROL.


 


SECTION 7.2  EXIT BONUS.


 


(A)  IN GENERAL.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY SUBSCRIPTION
AGREEMENT, IN THE EVENT OF A CHANGE OF CONTROL, THE BOARD WILL COMPARE THE STOCK
PLAN VALUE WITH THE OPTION PLAN VALUE FOR EACH PARTICIPANT WHO IS EMPLOYED BY
THE COMPANY OR ANY SUBSIDIARY THROUGH THE DATE OF SUCH CHANGE OF CONTROL.  TO
THE EXTENT THAT THE OPTION PLAN VALUE EXCEEDS THE STOCK PLAN VALUE AND PROVIDED
THAT SUCH PARTICIPANT IS EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY THROUGH THE
DATE OF THE CHANGE OF CONTROL, SUCH PARTICIPANT SHALL RECEIVE WITHIN 30 DAYS
AFTER THE CHANGE OF CONTROL A CASH BONUS EQUAL TO SUCH EXCESS, PLUS AN
ADDITIONAL AMOUNT SUCH THAT, AFTER PAYMENT OF ALL TAXES INCURRED BY A
PARTICIPANT ON THE RECEIPT OF SUCH CASH BONUS, THE PARTICIPANT RETAINS THE SAME
AFTER-TAX AMOUNT THAT HE WOULD HAVE RETAINED HAD SUCH PAYMENT NOT BEEN SUBJECT
TO TAX (CALCULATED ASSUMING THAT A PARTICIPANT’S COMBINED FEDERAL, STATE AND
LOCAL MARGINAL INCOME TAX RATE IS EQUAL TO THE COMBINED MARGINAL TAX RATE WHICH
WOULD BE APPLICABLE TO SUCH PARTICIPANT BASED SOLELY ON THE INCOME DERIVED BY
SUCH PARTICIPANT FOR THE LAST COMPLETED FISCAL YEAR OF THE COMPANY AND THE RATES
APPLICABLE TO A PERSON WORKING AND RESIDING IN THE JURISDICTION IN WHICH SUCH
PARTICIPANT WORKS AND RESIDES (THE “ASSUMED TAX RATE”)).


 


(B)  CERTAIN DEFINITIONS; CALCULATIONS.

 

(I)  “STOCK PLAN VALUE” MEANS THE AFTER-TAX VALUE A PARTICIPANT RECEIVES IN
CONNECTION WITH THE CHANGE OF CONTROL IN RESPECT OF THE SHARES OF COMMON STOCK
PURCHASED HEREUNDER BY THE PARTICIPANT THAT REMAIN OUTSTANDING IMMEDIATELY PRIOR
TO THE DATE OF SUCH CHANGE OF CONTROL, PLUS THE AFTER-TAX VALUE OF ANY DIVIDENDS
AND DISTRIBUTION RECEIVED BY SUCH PARTICIPANT PRIOR TO THE DATE OF THE CHANGE OF
CONTROL.

 

(II)  “OPTION PLAN VALUE” MEANS THE AFTER-TAX VALUE THE PARTICIPANT WOULD HAVE
RECEIVED HAD THE INVESTORS MADE THEIR INVESTMENTS IN THE COMPANY IN COMMON STOCK
AND ESTABLISHED A 10% OPTION POOL (FULLY DILUTED) AT THE TIME THIS PLAN WAS
ADOPTED.  FOR THE AVOIDANCE OF DOUBT, OPTION PLAN VALUE SHALL BE CALCULATED
ASSUMING THAT THE PARTICIPANT WAS NOT ENTITLED TO RECEIVE ANY DIVIDENDS OR
DISTRIBUTIONS IN RESPECT OF THE

 

9

--------------------------------------------------------------------------------


 

SHARES OF COMMON STOCK UNDERLYING THE PARTICIPANT’S HYPOTHETICAL OPTIONS, AND
THAT SUCH OPTIONS WERE CASHED OUT IN CONNECTION WITH THE CHANGE OF CONTROL.

 

(III)  CALCULATIONS; DETERMINATIONS.  ALL CALCULATIONS AND DETERMINATIONS MADE
BY THE BOARD PURSUANT TO THIS SECTION 7.2 SHALL BE IN THE BOARD’S SOLE
DISCRETION, SHALL BE FINAL, BINDING AND CONCLUSIVE UPON ALL PERSONS AND FOR ALL
PURPOSES, AND SHALL BE MADE AS OF THE DATE OF THE CHANGE OF CONTROL USING THE
ASSUMED TAX RATE AND USING THE AGGREGATE PURCHASE PRICE OF THE PARTICIPANT’S
SHARES OF COMMON STOCK AS THE AGGREGATE EXERCISE PRICE FOR THE HYPOTHETICAL
OPTIONS.


 


SECTION 7.3  LIMITATION ON BENEFITS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE PLAN OR ANY SUBSCRIPTION AGREEMENT, TO THE EXTENT THAT ANY OF
THE PAYMENTS AND BENEFITS PROVIDED FOR UNDER THE PLAN, ANY APPLICABLE
SUBSCRIPTION AGREEMENT OR ANY OTHER AGREEMENT OR ARRANGEMENT BETWEEN THE COMPANY
AND A PARTICIPANT (COLLECTIVELY, THE “PAYMENTS”) WOULD CONSTITUTE A “PARACHUTE
PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE, THE AMOUNT OF SUCH
PAYMENTS SHALL BE REDUCED TO THE AMOUNT THAT WOULD RESULT IN NO PORTION OF THE
PAYMENTS BEING SUBJECT TO THE EXCISE TAX IMPOSED PURSUANT TO SECTION 4999 OF THE
CODE.  IF ANY PAYMENTS THAT WOULD BE REDUCED, PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE BUT WOULD NOT BE SO REDUCED IF THE STOCKHOLDER APPROVAL
REQUIREMENTS OF SECTION 280G(B)(5) OF THE CODE ARE SATISFIED, THE COMPANY SHALL
USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH PAYMENTS TO BE SUBMITTED FOR SUCH
APPROVAL PRIOR TO THE CHANGE OF CONTROL GIVING RISE TO SUCH PAYMENTS.


 

ARTICLE VIII

EFFECTIVE DATE, AMENDMENT AND TERMINATION

 

The Plan shall be effective upon adoption by the Board or such later date, as
the Board shall specify, and shall expire on the tenth anniversary thereof
(except as to outstanding Awards and shares subject to Subscription Agreements),
unless sooner terminated pursuant to this Article VIII.  The Board at any time
may terminate or suspend the Plan, and from time to time may amend or modify the
Plan.  No termination, suspension, amendment or modification of the Plan shall
(except in the case of an adjustment pursuant to Section 5.3 hereof) in any
manner adversely affect any Award theretofore granted under the Plan or any
shares subject to a Subscription Agreement, without the consent of the
Participant holding such Award.  Shareholder approval of any such termination,
suspension, amendment or modification shall be obtained to the extent mandated
by applicable law, or if otherwise deemed appropriate by the Board.


ARTICLE IX


MISCELLANEOUS


 


SECTION 9.1  NONTRANSFERABILITY OF AWARDS.  NO AWARD MAY BE SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION.


 

10

--------------------------------------------------------------------------------


 


SECTION 9.2  BENEFICIARY DESIGNATION.  EACH PARTICIPANT UNDER THE PLAN MAY FROM
TIME TO TIME NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED
CONTINGENTLY OR SUCCESSIVELY) TO WHOM ANY BENEFIT UNDER THE PLAN IS TO BE PAID
OR BY WHOM ANY RIGHT UNDER THE PLAN IS TO BE EXERCISED IN CASE OF HIS OR HER
DEATH.  EACH DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME
PARTICIPANT, SHALL BE IN A FORM PRESCRIBED BY THE BOARD AND WILL BE EFFECTIVE
ONLY WHEN FILED BY THE PARTICIPANT IN WRITING WITH THE BOARD DURING HIS
LIFETIME.  IN THE ABSENCE OF ANY SUCH DESIGNATION, BENEFITS REMAINING UNPAID OR
AWARDS OR SHARES SUBJECT TO ANY SUBSCRIPTION AGREEMENT OUTSTANDING AT THE
PARTICIPANT’S DEATH SHALL BE PAID TO OR EXERCISED BY THE PARTICIPANT’S SURVIVING
SPOUSE, IF ANY, OR OTHERWISE TO OR BY HIS ESTATE.


 


SECTION 9.3  TAX WITHHOLDING.  THE COMPANY AND EACH SUBSIDIARY SHALL HAVE THE
POWER TO WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE COMPANY OR ANY
SUBSIDIARY PROMPTLY UPON NOTIFICATION OF THE AMOUNT DUE, AN AMOUNT DETERMINED BY
THE COMPANY OR SUCH SUBSIDIARY, IN ITS DISCRETION, TO BE SUFFICIENT TO SATISFY
ALL FEDERAL, STATE, LOCAL AND FOREIGN WITHHOLDING TAX REQUIREMENTS IN RESPECT OF
ANY AWARD OR SHARES SUBJECT TO ANY SUBSCRIPTION AGREEMENT AND THE COMPANY MAY
(OR MAY CAUSE A SUBSIDIARY TO) DEFER PAYMENT OF CASH OR ISSUANCE OR DELIVERY OF
COMMON STOCK UNTIL SUCH REQUIREMENTS ARE SATISFIED.  THE BOARD MAY PERMIT OR
REQUIRE A PARTICIPANT TO SATISFY HIS TAX WITHHOLDING OBLIGATION HEREUNDER IN
SUCH OTHER MANNER, SUBJECT TO SUCH CONDITIONS, AS THE BOARD SHALL DETERMINE.


 


SECTION 9.4  REQUIREMENTS OF LAW.  THE GRANT OF AWARDS AND THE ISSUANCE OF
SHARES OF COMMON STOCK SHALL BE SUBJECT TO ALL APPLICABLE LAWS, RULES AND
REGULATIONS, AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL OR
FOREIGN SECURITIES EXCHANGES AS MAY BE APPROPRIATE OR REQUIRED, AS DETERMINED BY
THE BOARD.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR ANY SUBSCRIPTION
AGREEMENT, NO AWARDS SHALL BE GRANTED, AND NO SHARES OF COMMON STOCK SHALL BE
ISSUED IN CONNECTION WITH ANY AWARD, IF SUCH GRANT OR ISSUANCE WOULD RESULT IN A
VIOLATION OF APPLICABLE LAW, INCLUDING THE FEDERAL SECURITIES LAWS AND ANY
APPLICABLE STATE OR FOREIGN SECURITIES LAWS.


 


SECTION 9.5  NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION.  NOTHING IN THE PLAN
SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR ANY
SUBSIDIARY TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT AT ANY TIME AND FOR ANY
REASON, NOR CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF
THE COMPANY OR ANY SUBSIDIARY.  NO EMPLOYEE SHALL HAVE A RIGHT TO BE SELECTED AS
A PARTICIPANT OR, HAVING BEEN SO SELECTED, TO RECEIVE ANY AWARDS.


 


SECTION 9.6  NO LIMITATION ON COMPENSATION.  NOTHING IN THE PLAN SHALL BE
CONSTRUED TO LIMIT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO ESTABLISH OTHER
PLANS OR TO PAY COMPENSATION TO ITS EMPLOYEES IN CASH OR PROPERTY, IN A MANNER
THAT IS NOT EXPRESSLY AUTHORIZED UNDER THE PLAN.


 


SECTION 9.7  NO RIGHT TO PARTICULAR ASSETS.  NOTHING CONTAINED IN THIS PLAN AND
NO ACTION TAKEN PURSUANT TO THIS PLAN SHALL CREATE OR BE CONSTRUED TO CREATE A
TRUST OF ANY KIND OR ANY FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND THE
SUBSIDIARIES, ON THE ONE HAND, AND ANY PARTICIPANT OR EXECUTOR, ADMINISTRATOR OR
OTHER PERSONAL REPRESENTATIVE OR


 


11

--------------------------------------------------------------------------------



 


DESIGNATED BENEFICIARY OF SUCH PARTICIPANT, ON THE OTHER HAND, OR ANY OTHER
PERSONS.  ANY RESERVES THAT MAY BE ESTABLISHED BY THE COMPANY OR ANY SUBSIDIARY
IN CONNECTION WITH THIS PLAN SHALL CONTINUE TO BE HELD AS PART OF THE GENERAL
FUNDS OF THE COMPANY, AND NO INDIVIDUAL OR ENTITY OTHER THAN THE COMPANY SHALL
HAVE ANY INTEREST IN SUCH FUNDS UNTIL PAID TO A PARTICIPANT.  TO THE EXTENT THAT
ANY PARTICIPANT OR HIS EXECUTOR, ADMINISTRATOR OR OTHER PERSONAL REPRESENTATIVE,
AS THE CASE MAY BE, ACQUIRES A RIGHT TO RECEIVE ANY PAYMENT FROM THE COMPANY OR
A SUBSIDIARY PURSUANT TO THIS PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE
RIGHT OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY OR SUCH SUBSIDIARY.


 


SECTION 9.8  NO IMPACT ON BENEFITS.  AWARDS SHALL NOT BE TREATED AS COMPENSATION
FOR PURPOSES OF CALCULATING AN EMPLOYEE’S RIGHTS UNDER ANY EMPLOYEE BENEFIT
PLAN, EXCEPT TO THE EXTENT PROVIDED IN ANY SUCH PLAN.


 


SECTION 9.9  FREEDOM OF ACTION.  SUBJECT TO ARTICLE VII, NOTHING IN THE PLAN OR
ANY SUBSCRIPTION AGREEMENT SHALL BE CONSTRUED AS LIMITING OR PREVENTING THE
COMPANY OR ANY SUBSIDIARY FROM TAKING ANY ACTION WITH RESPECT TO THE OPERATION
OR CONDUCT OF ITS BUSINESS THAT IT DEEMS APPROPRIATE OR IN ITS BEST INTEREST.


 


SECTION 9.10  GOVERNING LAW.  THE PLAN, AND ALL SUBSCRIPTION AGREEMENTS
HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.


 


SECTION 9.11  SEVERABILITY; BLUE PENCIL.  IN THE EVENT THAT ANY ONE OR MORE OF
THE PROVISIONS OF THIS PLAN OR ANY SUBSCRIPTION AGREEMENT SHALL BE OR BECOME
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN OR THEREIN SHALL NOT
BE AFFECTED THEREBY.  IF, IN THE OPINION OF ANY COURT OF COMPETENT JURISDICTION
ANY COVENANT OR COVENANTS OF THE PLAN OR ANY SUBSCRIPTION AGREEMENT ARE NOT
REASONABLE IN ANY RESPECT, SUCH COURT SHALL HAVE THE RIGHT, POWER AND AUTHORITY
TO EXCISE OR MODIFY SUCH PROVISION OR PROVISIONS OF SUCH COVENANTS AS TO THE
COURT SHALL APPEAR NOT REASONABLE AND TO ENFORCE THE REMAINDER OF THESE
COVENANTS AS SO AMENDED.


 


SECTION 9.12  INDEMNIFICATION.  EACH PERSON WHO IS OR SHALL HAVE BEEN A MEMBER
OF THE BOARD OR THE COMMITTEE SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE
COMPANY TO THE FULLEST EXTENT PERMITTED BY LAW AGAINST AND FROM ANY LOSS, COST,
LIABILITY OR EXPENSE (INCLUDING ANY RELATED ATTORNEYS’ FEES AND ADVANCES
THEREOF) THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM IN CONNECTION
WITH, BASED UPON OR ARISING OR RESULTING FROM ANY CLAIM, ACTION, SUIT OR
PROCEEDING TO WHICH HE MAY BE MADE A PARTY OR IN WHICH HE MAY BE INVOLVED BY
REASON OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER OR IN CONNECTION WITH THE
PLAN OR ANY SUBSCRIPTION AGREEMENT AND AGAINST AND FROM ANY AND ALL AMOUNTS PAID
BY HIM IN SETTLEMENT THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM IN
SATISFACTION OF ANY JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING AGAINST HIM;
PROVIDED THAT HE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME BEFORE HE UNDERTAKES TO HANDLE AND DEFEND IT ON HIS
OWN BEHALF.  THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE EXCLUSIVE AND
SHALL BE INDEPENDENT OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH
PERSONS MAY BE ENTITLED UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR
BY-LAWS, BY CONTRACT, AS A MATTER OF LAW OR OTHERWISE.


 

12

--------------------------------------------------------------------------------


 


SECTION 9.13  NOTICES.  EACH PARTICIPANT SHALL BE RESPONSIBLE FOR FURNISHING THE
COMPANY WITH THE CURRENT AND PROPER ADDRESS FOR THE MAILING OF NOTICES AND
DELIVERY OF AGREEMENTS AND CERTIFICATES.  ANY NOTICES REQUIRED OR PERMITTED TO
BE GIVEN SHALL BE DEEMED GIVEN IF DIRECTED TO THE PERSON TO WHOM ADDRESSED AT
SUCH ADDRESS AND MAILED BY REGULAR UNITED STATES MAIL, FIRST-CLASS AND PREPAID. 
IF ANY ITEM MAILED TO SUCH ADDRESS IS RETURNED AS UNDELIVERABLE TO THE
ADDRESSEE, MAILING WILL BE SUSPENDED UNTIL THE PARTICIPANT FURNISHES THE PROPER
ADDRESS.


 


SECTION 9.14  INCAPACITY.  ANY BENEFIT PAYABLE TO OR FOR THE BENEFIT OF A MINOR,
AN INCOMPETENT PERSON OR OTHER PERSON INCAPABLE OF RECEIVING SUCH BENEFIT SHALL
BE DEEMED PAID WHEN PAID TO SUCH PERSON’S GUARDIAN OR TO THE PARTY PROVIDING OR
REASONABLY APPEARING TO PROVIDE FOR THE CARE OF SUCH PERSON, AND SUCH PAYMENT
SHALL FULLY DISCHARGE THE BOARD, THE COMMITTEE, THE COMPANY AND OTHER PARTIES
WITH RESPECT THERETO.


 


SECTION 9.15  RIGHTS CUMULATIVE; WAIVER.  THE RIGHTS AND REMEDIES OF
PARTICIPANTS AND THE COMPANY UNDER THIS PLAN SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH EITHER WOULD OTHERWISE HAVE HEREUNDER
OR AT LAW OR IN EQUITY OR BY STATUTE, AND NO FAILURE OR DELAY BY EITHER PARTY IN
EXERCISING ANY RIGHT OR REMEDY SHALL IMPAIR ANY SUCH RIGHT OR REMEDY OR OPERATE
AS A WAIVER OF SUCH RIGHT OR REMEDY, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY POWER OR RIGHT PRECLUDE SUCH PARTY’S OTHER OR FURTHER EXERCISE OR THE
EXERCISE OF ANY OTHER POWER OR RIGHT.  THE WAIVER BY ANY PARTY HERETO OF A
BREACH OF ANY PROVISION OF THE PLAN SHALL NOT OPERATE OR BE CONSTRUED AS A
WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY EITHER PARTY TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH
PARTY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A WAIVER OF SUCH
PARTY’S RIGHTS TO EXERCISE THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


 


SECTION 9.16  HEADINGS AND CAPTIONS.  THE HEADINGS AND CAPTIONS HEREIN ARE
PROVIDED FOR REFERENCE AND CONVENIENCE ONLY, SHALL NOT BE CONSIDERED PART OF
THIS PLAN AND SHALL NOT BE EMPLOYED IN THE CONSTRUCTION OF THIS PLAN

 

13

--------------------------------------------------------------------------------